The Honorable George E. Wimberly State Representative No. 15 Brickton Place Little Rock, AR  72205
Dear Representative Wimberly:
You requested an opinion on the constitutionality of Act 827 of 1987.  I have been informed that this Act is the subject of litigation that is or will be addressing issues of its constitutionality.  The policy that I have is this office will not issue any opinions on a particular Act if the Act is the subject of litigation.
This reply, which I hereby approve, was prepared by Paul L. Cherry, Assistant Attorney General.